Citation Nr: 1624290	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  05-37 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for a mood disorder. 


REPRESENTATION

Appellant represented by:	Jan Dils, Esq. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1972 to November 1978 with additional Reserves service from November 1978 to November 1995, including active duty for training (ACDUTRA) from January 1991 to August 1991, as well as National Guard service from January 2001 to March 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.   

In August 2010 and December 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  Transcripts of these proceedings are associated with the claims file. 

This matter came before the Board in April 2014 at which time the Board remanded the matter for additional development.  As discussed below, the Veteran has withdrawn all pending appeals and a discussion of compliance with the Board's remand is unnecessary at this time. 


FINDING OF FACT

On October 30, 2015 and May 20, 2016, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran's representative that the Veteran was satisfied with all pending appeals.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met. 
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

By correspondence dated October 30, 2015, the Veteran's representative notified VA that "with the grant of Individual Unemployability, [the Veteran] is satisfied with all pending appeals."  On May 20, 2016, after receipt of a May 16, 2016 notification letter that the current matter was returned to the Board, the Veteran's representative reported that the Veteran is satisfied with all pending appeals.  Thus, the Board finds that the Veteran has withdrawn the appeal and there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of entitlement to an initial rating in excess of 30 percent for a mood disorder is dismissed.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


